ICJ_053_Namibia_UNSC_NA_1971-06-21_ADV_01_NA_05_EN.txt. SEPARATE OPINION OF JUDGE ONYEAMA

I agree with the conclusion of the Court that the presence of South
Africa in Namibia is illegal, but feel constrained to express my inability
to concur in the Court’s approach on certain aspects of the problem with
which the Court has had to deal in its consideration of the legal question
on which its advisory opinion is requested by the Security Council.
These aspects are, the matter of the exclusion of a Member of the Court
from participating in these proceedings, the choice of a judge ad hoc,
the Court’s competence to consider the formal and intrinsic validity
of resolutions and decisions of the General Assembly and the Security
Council, and the effect of Security Council resolution 276 (1970).

*
* *

On the objection raised by South Africa to the participation of certain
Members of the Court in the present proceedings, I do not agree that
it is a sufficient answer to the objection raised and which was rejected
in Order No. 3 of 26 January 1971, that the Member of the Court whose
participation as a judge in the case was challenged, was a representative
of his Government in his activities in the United Nations on which the
challenge was grounded.

In my view, the words “or in any other capacity” in Article 17 (2)
of the Statute are wide enough to include within their sweep activities
in the United Nations by members of national delegations who sub-
sequently become Members of the Court.

Each case must be considered on its own circumstances and no general
rule can be laid down. In the present case, the Member concerned had,
as a member of a national delegation to the United Nations, taken an
active part in drafting a resolution which touched upon resolution 2145
(XXI) of the General Assembly, a resolution which, to my mind, is
critical in the present proceedings.

The importance of the resolution with which the Member was con-
cerned, that is, Security Council resolution 246 (1968), and its relevance
to the present proceedings, appear from the fact that it formed part of
the documents transmitted to the Court as likely to throw light on the
question put to the Court, and the Court itself thought it necessary to
refer to it as part of the Security Council’s response to the call of the
General Assembly for its co-operation in ensuring the withdrawal of
South Africa from the Territory.

126
139 NAMIBIA (S.W. AFRICA) (SEP. OP. ONYEAMA)

I thought the circumstances were such that the Member concerned
should not have participated in the decision of the present case, and
therefore dissented from Order No. 3.

FA
* *

It will be recalled that at the outset of these proceedings, the Republic
of South Africa applied to be allowed to choose a judge ad hoc under
Article 83 of the Rules of Court. This Article provides that:

“If the advisory opinion is requested upon a legal question
actually pending between two or more States, Article 31 of the
Statute shall apply, as also the provisions of these Rules concerning
the application of that Article.”

I agree with the majority of the Court, and for the reasons given by it,
that the present Opinion is not requested upon a legal question actually
pending between South Africa and any other State or States, but in view
of the wide discretion vested in the Court by Article 68 of the Statute of
the Court, the inapplicability of Article 83 of the Rules would not, in
my view, conclude the matter. I am of the opinion that Article 83 of the
Rules sets out one situation in which Article 31 of the Statute shall
apply, but it does not exhaust the cases in which a judge ad hoc may be
chosen in advisory proceedings, nor does it limit the Court’s discretion
under Article 68 of the Statute to be guided by the provisions of Article
31 of the Statute “to the extent to which [the Court] recognizes them to
be applicable”.

The objection to the exercise of the Court’s discretion in favour of
the choice of a judge ad hoc on the grounds that Article 31 of the Statute
refers to “parties”, and there are, strictly, no “parties” in advisory
proceedings, does not seem to me to be a valid one, in view of the pro-
visions of Article 83 of the Rules of Court which expressly applies
Article 31 of the Statute to advisory opinions, and thus recognizes that
though there are no parties in advisory proceedings, judges ad hoc
may be chosen in those proceedings in the circumstances therein defined.
The Court’s discretion would be without substance if it could not be
exercised in favour of permitting the choice of a judge ad hoc in cir-
cumstances falling outside Article 83 of the Rules, but in which the
Court felt that the justice of the case required it to be so exercised.

This is the first occasion, since the creation of this Court, that a claim
to a right to appoint a judge ad hoc in advisory proceedings has been
made. The present request for an advisory opinion starts off by implying
that South Africa’s continued presence in Namibia notwithstanding
Security Council resolution 276 (1970) gives rise to certain legal con-

127
140 NAMIBIA (S.W. AFRICA) (SEP. OP. ONYEAMA)

sequences for States, since that presence is assumed to be contrary to
international law. The records of the debate in the Ad Hoc Committee of
the Security Council as well as in the Security Council itself leading up to
the request, and some of the submissions addressed to the Court in the
written statements and during the oral proceedings, leave no doubt that
South Africa was being accused of violating some, at least, of its inter-
national obligations; and at the root of the request was the desire to
enforce the consequences of the termination of South Africa’s mandate
over South West Africa, and remove its administration from the Terri-
tory.

These facts clearly show that special interests of vital concern to
South Africa were directly affected by the request for an advisory opinion
and this is, in my view, a circumstance which the Court should have
taken into account in deciding whether, in the exercise of its discretion
under Article 68 of the Statute, South Africa should have been permitted
to choose a judge ad hoc.

T am of the opinion that the circumstance of South Africa’s special
interest in the present request should have prevailed with the Court, and,
so that justice may not only be done but manifestly be seen to be done,
the discretion of the Court should have been exercised in favour of the
application by South Africa to choose a judge ad hoc.

I have not overlooked the fact that in the Advisory Opinion on an
abstract legal question on the Jnternational Status of South West Africa
in 1950, South Africa did not press her tentative enquiries about her
right to choose a judge ad hoc to the point of a formal claim, nor that
in that Advisory Opinion South Africa did not choose a judge ad hoc.
The circumstances of those proceedings and the present, and the legal
questions on which the advice of the Court was requested in the two
proceedings, are entirely different, and it does not appear to me that
any conclusions adverse to the application in the present case can rightly
be drawn from the failure of South Africa to press its claim to a judge
ad hoc in 1950, or the fact that no judge ad hoc was, in fact, chosen.
Nothing that happened in this respect in 1950 can be a bar to an applica-
tion to choose a judge ad hoc in later advisory proceedings, and such an
application must be considered in the light of the nature of the legal
questions put to the Court and the circumstances existing when the
application is made.

The practice of the Permanent Court of International Justice in the
matter of a choice of a judge ad hoc in advisory opinions as appears in
the Danzig Legislative Decree Order of 31 October 1935 ! does not seem
to me to furnish a guide in the present case ir view of the wholly different
nature of the question posed in that case, and the differences between the
governing Statutes and Rules of the two Courts. The Permanent Court

1P.C.I.J., Series A/B, No. 65, Annex 1, pp. 69-71.
128
141 NAMIBIA (S.W. AFRICA) (SEP. OP. ONYEAMA)

had, in 1935, nothing in its Statute in force equivalent to Article 68 of the
Statute of the Court which, to my mind, is the controlling provision
having a bearing on the point of the Court’s discretion in the matter
under consideration.

In view of the binding decision of the Court, by a majority vote, to
refuse the application for a judge ad hoc in the present proceedings, it
becomes inutile to consider the question of the composition of the Court
in this connection.

*
* *

Underlying the resolutions of the Security Council pertaining to
Namibia and concerning the legal question upon which the Court’s
advisory opinion is requested, is General Assembly resolution 2145 (XXI)
of 27 October 1966, by which the General Assembly decided that “the
Mandate conferred upon His Britannic Majesty to be exercised on his
behalf by the Government of the Union of South Africa is . . . terminated,
that South Africa has no other right to administer the Territory and that
henceforth South West Africa comes under the direct responsibility of the
United Nations”.

In the debate in the Security Council following on the report of the
Ad Hoc Sub-Committee which had been set up by Security Council
resolution 276 (1970), the representative of Nepal, in speaking on the
draft resolution that the Security Council request this Court to give an
advisory opinion on the question which finally came before it, said:

“In voting in favour of the draft resolution, it will be our under-
standing that the International Court limit the scope of its advisory
opinion strictly to the question put to it, and not review or examine
the legality or validity of the resolutions adopted by both the General
Assembly and the Security Council.”

The representative of Syria said:

“The International Court of Justice, as we see from the draft
resolution, is not asked to rule on the status of Namibia as such;
rather it is requested to elicit the scope of legal means at the disposal
of States, which may erect a wall of legal opposition to the occupa-
tion of Namibia by the Government of South Africa.”

In stating the attitude of the delegation of Zambia to the draft resolution,

the representative of Zambia said, inter alia:

“We have had to take into account the following considerations:

129
142 NAMIBIA (S.W. AFRICA) (SEP. OP. ONYEAMA)

(c) That the legal drafting of the question to be put to the Court
is specific enough to elicit a clear opinion from the Court which
would be politically acceptable;

(d) That there is some concern on our part that the Court may
raise in its opinion doubts about General Assembly resolution
2145 (XXD and about General Assembly resolution 2248
(S-V).”

A move to delete the words ‘‘notwithstanding Security Council
resolution 276 (1970)” in the draft resolution failed, and the resolution
to request an advisory opinion from the Court was eventually passed.

In explaining the vote of the French delegation on the different resolu-
tions, the French representative said, inter alia:

“...we were much interested in the initiative taken by the repre-
sentative of Finland to request an advisory opinion on the question
from the International Court of Justice. Of course, the—in our
view—imperfect language of the request to the International Court
may be a matter of regret. Without prejudging the opinion of the
Court, it might be appropriate to leave it to the Judges at The Hague
to question the legal foundations of the revocation of the Mandate.”

The representative of the United Kingdom explained the attitude of his
delegation thus:

“In the ad hoc Sub-Committee the United Kingdom representative
made it clear that my Government was quite willing to consider a
request for an advisory opinion from the International Court of
Justice. He did, however, add that our support for this depended
upon the submission to the International Court of the issue of the
status of South West Africa as a whole. The question before us does
not appear to do this.”

In some of the written statements submitted to the Court in the present
proceedings and during the oral hearing, views were expressed which
tended to deny that the Court could properly examine and pronounce
upon the validity of resolutions of the General Assembly and the Security
Council which bear upon the question put to the Court and whose
examination would be relevant to the proper elucidation of the problem.

. The Secretary-General in his written statement said:

“12. It has been shown that in formulating the question now
before the Court, the Security Council used the phrase ‘the continued
presence of South Africa in Namibia, notwithstanding Security
Council resolution 276 (1970) in order to denote the presence of
South Africa after the Mandate had terminated and South Africa
had ceased to have any right to be present as mandatory Power.”

130
143 NAMIBIA (S.W. AFRICA) (SEP. OP. ONYEAMA)

It would be tedious to reproduce here all the written and oral sub-
missions made to the Court and tending in the direction of confining
the Court to an uncritical acceptance of the correctness in law of resolu-
tions and decisions of the General Assembly and the Security Council
directly relevant to the question upon which the Court’s opinion is
requested, and it suffices to say that a number of representatives urged
this view upon the Court. The Court had therefore to decide whether
it was competent or not to examine resolutions and decisions of the
General Assembly and the Security Council relevant to the question
- before it, with a view to determining their accordance with the Charter
of the United Nations, and, therefore, their validity.

In dealing with this matter the Court said:

“89. Undoubtedly, the Court does not possess powers of judicial
review or appeal in respect of the decisions taken by the United
Nations organs concerned. The question of the validity or con-
formity with the Charter of General Assembly resolution 2145
{XXT) or of related Security Council resolutions does not form
the subject of the request for advisory opinion. However, in the
exercise of its judicial function and since objections have been
advanced the Court, in the course of its reasoning, will consider
these objections before determining any legal consequences arising
from these resolutions.”

I do not think that this approach to the question of the Court’s competence
to examine and pass upon decisions and resolutions of the General
Assembly and the Security Council which touch upon issues before it
leads to a sufficiently definitive answer.

The Court was established as the principal judicial organ of the
United Nations, and, as such, adjudicates upon disputes between States
when such disputes are properly brought within its jurisdiction. It
is authorized by the Charter and the Statute of the Court to render
advisory opinions on legal questions to the General Assembly, the
Security Council and other organs of the United Nations and specialized
agencies.

In exercising its functions the Court is wholly independent of the
other organs of the United Nations and is in no way obliged or concerned
to render a judgment or opinion which would be “politically acceptable”.
Its function is, in the words of Article 38 of the Statute, “‘to decide in
accordance with international law”.

The Court’s powers are clearly defined by the Statute, and do not
include powers to review decisions of other organs of the United Nations;
but when, as in the present proceedings, such decisions bear upon a case
properly before the Court, and a correct judgment or opinion could not
be rendered without determining the validity of such decisions, the Court

131
144 NAMIBIA (S.W. AFRICA) (SEP. OP. ONYEAMA)

could not possibly avoid such a determination without abdicating its
role of a judicial organ.

The question put to the Court does not, in terms, ask the Court to
give an opinion on whether General Assembly resolution 2145 (XX) is
valid, but the “legal consequences” which the Court is requested to
define, are postulated upon its validity. Were the Court to accept this
postulate without examination, it would run the risk of rendering an
opinion based on a false premise. The question itself has not expressly
excluded examination of the validity of this and other related resolutions;
and, as this Court had in the past modified and interpreted questions
put to it, it cannot be assumed that the Security Council intended to
fetter the Court in its considerations of the question on which it had
itself requested an advisory opinion; it would require the clearest in-
hibiting words to establish that such a limitation of the scope of the
Court’s consideration was intended.

I do not conceive it as compatible with the judicial function that the
Court will proceed to state the consequences of acts whose validity is
assumed, without itself testing the lawfulness of the origin of those acts.
I am therefore of the view that, whether an objection had been raised
or not, the Court had a duty to examine General Assembly resolution
2145 (XXI) with a view to ascertaining its legal value; it had an equal
duty to examine all relevant resolutions of the Security Council for the
same purpose.

I can find nothing in the wording of the present request which excludes
consideration of the validity of all pertinent resolutions. The words
“notwithstanding Security Council resolution 276 (1970) appear to me
to indicate that the Security Council has assumed that resolution 276
(1970) validly created a situation in which South Africa’s continued
presence in Namibia gives rise to legal consequences for States; but, in
my view, those words do not oblige the Court to make the same assump-
tions or to accept their correctness without examination.

The matter is, in my view, concluded by the principle stated by the
Court in the Certain Expenses of the United Nations case U.C.J. Reports
1962, p. 151 at p. 157) as follows:

“.. the Court must have full liberty to consider all relevant data
available to it in forming an opinion on a question posed to it for an
advisory opinion” (italics added).

Where the question put to the Court is in such terms that the Court
could not properly perform its judicial function of a thorough considera-
tion of all relevant data, or where for any other reason the Court is not
permitted the full liberty it is entitled to in considering a question posed
to it, the Court’s discretion to render or withhold an opinion would
protect the Court from the danger of rendering an opinion based on,

132
145 NAMIBIA (S.W. AFRICA) (SEP. OP. ONYEAMA)

conceivably, false assumptions or incomplete data.

I conclude that in the present request, the Court had a duty to examine
all General Assembly and Security Council resolutions which are relevant
to the question posed to it, whether objections had been taken to them
or not, in order to determine their validity and effect, and so that the
Court can arrive at a satisfactory opinion.

*
* *

This Court, in the Advisory Opinions rendered in 1950, 1955 and 1956
on South West Africa and in the Judgment on 21 December 1962 in the
first phase of the cases between Ethiopia and Liberia and South Africa,
established that the Mandate over South West Africa survived the disso-
lution of the League of Nations, and that supervisory functions over the
administration of the Mandate devolved upon the United Nations. It
also established the continuance of the obligation which rested on South
Africa to submit reports on its administration of the mandated territory
to the General Assembly.

The question whether the League of Nations could unilaterally
terminate or revoke the mandate against the will of the mandatory
Power did not arise as a practical problem during the subsistence of
the League, but members of the Permanent Mandates Commission and a
number of international jurists who examined the matter as a theoretical
question, did not doubt that if a mandatory was guilty of gross and
repeated violations of the mandate, the League could revoke the mandate.

It was said that revocation went to the essence of control, and the
view was expressed that the power of the League to appoint a new manda-
tory in case one of the existing mandatories should cease to function,
and to dismiss a mandatory, may be implied from the Covenant assertion
that the mandatories act “on behalf of the League”. (See Quincy Wright,
Mandates Under the League of Nations, 1930, pp. 440-441.)

The Institute of International Law at its Cambridge session in 1931
debated the question of mandates and passed a resolution containing
the following clauses among others:

“The functions of the mandatory State end by renunciation or
revocation of the mandate: by the customary modes of ending
international engagements; also by the abrogation of the mandate,
and by the recognition of the independence of the community
which has been under mandate.

The renunciation takes effect only from the date fixed by the
Council of the League of Nations in order to avoid any interruption
of the assistance to be given to the community under mandate.

133
146 NAMIBIA (S.W. AFRICA) (SEP. OP, ONYEAMA)

The revocation of the mandatory State and the abrogation of the
mandate are determined by the Council of the League of Nations ...”

In the face of the strong current of opinion among international
jurists, and from the common sense of the matter, it seems to me that
there can be no doubt that the League of Nations, acting through the
Council, had, as a necessary part of its supervisory powers, the power
unilaterally to revoke or terminate a mandate which was being adminis-
tered on its behalf, when the State entrusted with the mandate was guilty
of a serious breach of its obligations under the mandate.

A contrary view would involve the suggestion that a mandate, particu-
larly a class ‘““C’’ Mandate such as the one with which the present question
is concerned, could never be revoked, and that, contrary to their
professed concern for the principles of non-annexation, the welfare of
the peoples of the mandated territory and the sacred trust of civilization,
the Principal Allied and Associated Powers and other Members of the
League of Nations, behind a façade of fair promises, had in reality
permitted the perpetual annexation of the mandated territories and the
subjection of their peoples to the arbitrary rule of the mandatory Power
without hope of deliverance or future self-determination. The “sacred
trust of civilisation” would, on this view, have no meaning at all. The
actual historical development of the mandate régime in the days of the
League and subsequent to 1946 does not support this view, and it ought
therefore to be rejected.

This Court in its Advisory Opinion on the International Status of
South West Africa, and for the reasons stated in that Opinion, arrived
at the conclusion:

“*.,. that the General Assembly of the United Nations is legally
qualified to exercise the supervisory functions previously exercised
by the League of Nations with regard to the administration of the
Territory, and that the Union of South Africa is under an obligation
to submit to supervision and control of the General Assembly and
to render annual reports to it”. (L.C.J. Reports 1950, p. 128 at p. 137.)

The devolution of the supervisory powers of the League Council on
the-General Assembly of the United Nations vested the General Assembly
with the rights, duties and obligations appurtenant to those powers,
including the power unilaterally to terminate or revoke the Mandate
on the grounds of gross violations by the mandatory Power.

This is a power which the General Assembly possesses by reason of
its control of the Mandate and is, in my view, a power sui generis, not
limited by Article 10 of the Charter.

Tt follows that when the Assembly passed the resolution 2145 (XXf)
the competent organ of the United Nations terminated the Mandate in a
binding way, and that South Africa, thereafter, had no right to administer

134
147 NAMIBIA (S.W. AFRICA) (SEP. OP. ONYEAMA)

the Territory of South West Africa. The decision of the General Assembly
was brought to the attention of the Security Council but, in my view, it
was then already an effective and binding decision.

It seems to me that the legal consequences for States flowed from
South Africa’s failure to carry out resolution 2145 (XXT) and vacate the
Territory, and its continued presence in the Territory against the will of
the United Nations, and not from resolution 276 (1970) which was not
the means of putting an end to South Africa’s administration of the
Mandate. The provisions of resolution 276 (1970) capable of giving rise
to legal obligations are operative paragraphs 2 and 5 and are as follows:

“The Security Council

2. Declares that the continued presence of the South African
authorities in Namibia is illegal and that consequently all acts taken
by the Government of South Africa on behalf of or concerning
Namibia after the termination of the Mandate are illegal and
invalid;

5. Calls upon all States, particularly those which have economic
and other interests in Namibia, to refrain from any dealings with the
Government of South Africa which are inconsistent with operative
paragraph 2 of this resolution.”

The declaration of. the illegality of the continued presence of South
Africa in Namibia did not itself make such presence illegal; it was, in
my opinion, a statement of the Security Council’s assessment of the
legal quality of the situation created by South Africa’s failure to comply
with the General Assembly resolution—a statement not binding any
Member of the United Nations which held a different view. It was, in
effect, a judicial determination, and it is doubtful if any power exists in
the Charter for the Security Council to make such a determination
except in certain well-defined cases not relevant here. As paragraph 2
does not, in my view, create any binding legal obligations, it follows
that paragraph 5 is similarly ineffective for founding legal obligations
or creating legal consequences.

The matter, however, does not end there for resolution 276 (1970)
“reaffirmed” General Assembly resolution 2145 (XXII) of 27 October
1966, “by which the United Nations decided that the Mandate of South-
West Africa was terminated and assumed direct responsibility for the
territory until its independence”, and reaffirmed:

135
148 NAMIBIA (S.W. AFRICA) (SEP. OP. ONYEAMA)

‘... Security Council resolution 264 (1969) which recognized the
termination of the Mandate and called upon the Government of
South Africa immediately to withdraw its administration from the
Territory”. (See second and third preambular paragraphs of resolu-
tion 276 (1970).)

Jn this way the resolution incorporated General Assembly resolution
2145 (XxX).

The question before the Court can therefore be understood to request
an advisory opinion on the legal consequences to States of South Africa’s
continued presence in Namibia after the Mandate over South West
Africa had been duly terminated by the United Nations. In my view the
words “‘notwithstanding Security Council resolution 276 (1970) do not
affect the scope of the question.

The legal consequences for States in the case under consideration are
those which flow automatically, under international law, from the
unlawful continuation of South Africa’s presence in Namibia, and do
not, in my view, extend to enforcement measures which may or may not
be adopted by States individually, or the United Nations collectively, to
remove South Africa from the Territory or to assert the authority of the
United Nations over the Territory, in the absence of treaty provisions
or a customary rule of international law requiring such measures to be
adopted. These consequences are:

(1) South Africa is under a legal obligation to end its unlawful occupa-
tion by withdrawing from Namibia its presence and its administration,
but while it remains in the Territory it must act in conformity with its
obligations under the Mandate and the Charter.

(2) There is imposed on all other States an obligation of non-recogni-
tion; that is to say, all States are obliged not to recognize that South
Africa has any legal right to remain in Namibia or to maintain its adminis-
tration in that Territory. They are obliged to do nothing to aid the
continuance of the unlawful presence of South Africa or its administration
in the Territory of Namibia.

(3) If the Security Council decides to take action in the matter of
Namibia in discharge of its duties under its responsibility for the mainten-
ance of international peace and security, all Members of the United
Nations are obliged to accept and carry out any decisions which may be
made in accordance with the Charter; but although the decision of the Se-
curity Council to take such action may be a consequence of the continued
presence of South Africa in Namibia, the obligation to accept and carry
out the decision is an obligation States incur as a consequence of member-
ship of the United Nations, and not, directly, as a legal consequence for
them of South Africa’s continued presence in Namibia. It is for this
reason that I consider that the Court cannot particularize legal conse-

136
149 NAMIBIA (S.W. AFRICA) (SEP. OP. ONYEAMA)

quences for States and that it must be left to the Security Council to
decide on what enforcement action it should take under the Charter.

*
* *

I regret that I differ from the Court as to the scope of the doctrine
of non-recognition which, as I understand it, it was intended to reflect in
sub-paragraphs 2 and 3 of paragraph 133 of the Advisory Opinion. To
my regret I have been unable to vote affirmatively on sub-paragraphs 2
and 3. In my view, the effect of the doctrine in the context of the case in
hand is correctly set out in paragraph 119 of the Advisory Opinion, but
sub-paragraphs 2 and 3 of paragraph 133 of the Advisory Opinion
appear to me to attribute to the doctrine too wide a scope; and while I
agree that there is on States an obligation of non-recognition of the
legality of the presence of South Africa and of its administration in
Namibia, I do not agree that this obligation necessarily extends to refusing
to recognize the validity of South Africa’s acts on behalf of or concerning
Namibia in view of the fact that the administration of South Africa over
Namibia (illegal though it is) still constitutes the de facto government of
the Territory.

States which are not members of the United Nations incur no obliga-
tions to assist the Organization except as provided by Article 2, paragraph
6, of the Charter, and this Article places upon the Organization the onus
of ensuring that such States act in accordance with the principles set
out in Chapter I of the Charter.

(Signed) Charles D. ONYEAMA.

137
